UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1851


GLENDA FALWELL,

                  Petitioner - Appellant,

          v.

KENNEDY KRIEGER INSTITUTE,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00566-LMB-JFA)


Submitted:   January 13, 2011               Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenda Falwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Glenda    Falwell     appeals   the   district    court’s    order

dismissing her emergency motion for return of child and denying

her motion for an extension of time to file proof of legal

custody of the minor child.             We have reviewed the record and

find   no    reversible      error.    Accordingly,     we    affirm   for    the

reasons     stated    by    the   district   court.    Falwell    v.     Kennedy

Krieger     Inst.,    No.   1:10-cv-00566-LMB-JFA      (E.D.    Va.    June   23,

2010).      We deny Falwell’s motion to amend the caption and grant

her motion to amend her informal brief.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2